
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 34
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mr. Burris submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued to honor the crew of the USS Mason
		  DE–529 who fought and served during World War II.
	
	
		Whereas
			 the USS Mason DE–529 was the only United States Navy destroyer with a
			 predominantly Black enlisted crew during World War II;
		Whereas
			 the integration of the crew of the USS Mason DE–529 was the role model for
			 racial integration on Navy vessels and served as a beacon for desegregation in
			 the Navy;
		Whereas
			 the integration of the crew signified the first time that Black citizens of the
			 United States were trained to serve in ranks other than cooks and
			 stewards;
		Whereas
			 the USS Mason DE–529 served as a convoy escort in the Atlantic and
			 Mediterranean Theatres during World War II;
		Whereas, in September 1944, the crew of the
			 USS Mason DE–529 helped save Convoy NY119, ushering the convoy to safety
			 despite a deadly storm in the Atlantic Ocean;
		Whereas, in 1998, the Secretary of the Navy
			 John H. Dalton made an official decision to name an Arleigh Burke Class
			 Destroyer the USS Mason DDG–87 in order to honor the USS Mason DE–529;
		Whereas, in 1994, President Clinton awarded
			 the USS Mason DE–529 a long-overdue commendation, presenting the award to 67 of
			 the surviving crewmembers; and
		Whereas
			 commemorative postage stamps have been issued to honor important vessels,
			 aircrafts, and battles in the history of the United States: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States Postal Service should
			 issue a postage stamp honoring the crew of the USS Mason DE–529 who fought and
			 served during World War II; and
			(2)the Citizens’ Stamp Advisory Committee
			 should recommend to the Postmaster General that such a stamp be issued.
			
